Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	Claims 1-18 and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-18
Regarding claim 1, the prior art of record, Hayashi et al. (US8019468) discloses a transport scenario composed of a basic transport (From) from a transport starting point to, e.g., a buffer near the transport destination point and a basic transport (To) from the buffer to the transport destination point is created in response to a transport request of a production controller for transport whose loading times at the transport starting point and at the transport destination point are specified. The buffer is reserved so as to perform the basic transport (From) and the basic transport (To), transport vehicles are allocated, the travel time to the transport starting point or the buffer and the travel time from the transport starting point or the buffer are estimated, and transport instructions are given to the transport vehicles. The possibility that the loading times are out of the specified period is evaluated. If the possibility is larger, the impossibility of a just-in-time transport is notified to the production controller (Hayashi, see Fig. 1, Fig. 3 and their corresponding paragraphs), Coffee et al. (US6892131) discloses vehicle fleet management information system for identification of location and direction of movement of each vehicle in the fleet in real-time and automatic communication directly with management offices to report its location and heading, and status of predetermined events in which the vehicle may be engaged. One example is a cement delivery truck which monitors location, speed and status information such as start pour, pouring, end pour, wash and leave job, and automatically transmits this information with a management office without requiring affirmative action by the vehicle operator (Coffee, see Fig. 3 and its corresponding paragraphs). Terazawa et al. (US 8627942) discloses a synchronized carrying system comprising: an overhead conveyor which transports a vehicle body; a floor-side conveyor which transports an underbody part; a control device which operates and controls the overhead conveyor and the floor-side conveyor; and a carrying device on which the underbody part is mounted, wherein the synchronized carrying system synchronizes the overhead conveyor and the floor-side conveyor during a process that loads the underbody part to the vehicle body (Terazawa, see Fig. 2, Fig. 3 and their corresponding paragraphs).
However, regarding claim 1, the combination of prior arts does not describe:
calculate a magnitude of a degree of influence of a pre-process site on a transportation source site, among a plurality of sites, using a calculation criterion, based on presence status information relating to the transportation source site and the pre-process site, among a plurality of presence status information representing presence status of the plurality of articles at the plurality of sites, the pre-process site influencing the presence status of articles at the transportation source site; calculate an importance degree of the transportation operation for a combination of the transportation source site and the transportation destination site, based on a transportation cost required for a transportation operation of transporting the article from the transportation source site to a transportation destination site among the plurality of sites, the presence status 2information relating to the transportation source site and the transportation destination site, and the magnitude of the degrees of influence; update the calculation criterion, based on the presence status information relating to the transportation source site and the transportation destination site after the transportation operation selected based on the importance degree has been performed; and control the transportation resource in accordance with the calculated importance degree

Claim 22
Regarding claim 22, the prior art of record, Hayashi et al. (US8019468) discloses a transport scenario composed of a basic transport (From) from a transport starting point to, e.g., a buffer near the transport destination point and a basic transport (To) from the buffer to the transport destination point is created in response to a transport request of a production controller for transport whose loading times at the transport starting point and at the transport destination point are specified. The buffer is reserved so as to perform the basic transport (From) and the basic transport (To), transport vehicles are allocated, the travel time to the transport starting point or the buffer and the travel time from the transport starting point or the buffer are estimated, and transport instructions are given to the transport vehicles. The possibility that the loading times are out of the specified period is evaluated. If the possibility is larger, the impossibility of a just-in-time transport is notified to the production controller (Hayashi, see Fig. 1, Fig. 3 and their corresponding paragraphs), Coffee et al. (US6892131) discloses a method for operating a vehicle fleet management information system for identification of location and direction of movement of each vehicle in the fleet in real-time and automatic communication directly with management offices to report its location and heading, and status of predetermined events in which the vehicle may be engaged. One example is a cement delivery truck which monitors location, speed and status information such as start pour, pouring, end pour, wash and leave job, and automatically transmits this information with a management office without requiring affirmative action by the vehicle operator (Coffee, see Fig. 3 and its corresponding paragraphs). Terazawa et al. (US 8627942) discloses a method for operating a synchronized carrying system comprising: an overhead conveyor which transports a vehicle body; a floor-side conveyor which transports an underbody part; a control device which operates and controls the overhead conveyor and the floor-side conveyor; and a carrying device on which the underbody part is mounted, wherein the synchronized carrying system synchronizes the overhead conveyor and the floor-side conveyor during a process that loads the underbody part to the vehicle body (Terazawa, see Fig. 2, Fig. 3 and their corresponding paragraphs).
However, regarding claim 22, the combination of prior arts does not describe:
calculating a magnitude of a degree of influence of a pre-process site on a transportation source site, using a calculation criterion, based on presence status information relating to the transportation source site among a plurality of sites and the pre-process site among the presence 8status information representing presence status of articles at the plurality of sites, the pre-process site influencing the presence status of articles at the transportation source site; calculating an importance degree of the transportation operation for a combination of the transportation source site and the transportation destination site, based on a transportation cost required for a transportation operation of transporting the article from the transportation source site to a transportation destination site among the plurality of sites, the presence status information relating to the transportation source site and the transportation destination site, and the magnitude of the degrees of influence; updating the calculation criterion, based on the presence status information relating to the transportation source site and the transportation destination site after the transportation operation selected based on the importance degree has been performed; and controlling the transportation resource in accordance with the calculated importance degree

Claim 23
Regarding claim 23, the prior art of record, Hayashi et al. (US8019468) discloses a transport scenario composed of a basic transport (From) from a transport starting point to, e.g., a buffer near the transport destination point and a basic transport (To) from the buffer to the transport destination point is created in response to a transport request of a production controller for transport whose loading times at the transport starting point and at the transport destination point are specified. The buffer is reserved so as to perform the basic transport (From) and the basic transport (To), transport vehicles are allocated, the travel time to the transport starting point or the buffer and the travel time from the transport starting point or the buffer are estimated, and transport instructions are given to the transport vehicles. The possibility that the loading times are out of the specified period is evaluated. If the possibility is larger, the impossibility of a just-in-time transport is notified to the production controller (Hayashi, see Fig. 1, Fig. 3 and their corresponding paragraphs), Coffee et al. (US6892131) discloses a CRM for operating a vehicle fleet management information system for identification of location and direction of movement of each vehicle in the fleet in real-time and automatic communication directly with management offices to report its location and heading, and status of predetermined events in which the vehicle may be engaged. One example is a cement delivery truck which monitors location, speed and status information such as start pour, pouring, end pour, wash and leave job, and automatically transmits this information with a management office without requiring affirmative action by the vehicle operator (Coffee, see Fig. 3 and its corresponding paragraphs). Terazawa et al. (US 8627942) discloses a CRM for operating a synchronized carrying system comprising: an overhead conveyor which transports a vehicle body; a floor-side conveyor which transports an underbody part; a control device which operates and controls the overhead conveyor and the floor-side conveyor; and a carrying device on which the underbody part is mounted, wherein the synchronized carrying system synchronizes the overhead conveyor and the floor-side conveyor during a process that loads the underbody part to the vehicle body (Terazawa, see Fig. 2, Fig. 3 and their corresponding paragraphs).
However, regarding claim 23, the combination of prior arts does not describe:
calculating a magnitude of a degree of influence of a pre-process site on a transportation source site, using a calculation criterion, based on presence status information relating to the transportation source site among a plurality of sites and the pre-process site among the presence status information representing presence status of articles at the plurality of sites, the pre-process site influencing the presence status of articles at the transportation source site; 9calculating an importance  degree of the transportation operation for a combination of the transportation source site and the transportation destination site, based on a transportation cost required for a transportation operation of transporting the article from the transportation source site to a transportation destination site among the plurality of sites, the presence status information relating to the transportation source site and the transportation destination site, and the magnitude of the degrees of influence; updating the calculation criterion, based on the presence status information relating to the transportation source site and the transportation destination site after the transportation operation selected based on the importance degree has been performed; and controlling the transportation resource in accordance with the calculated importance degree
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117